COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Mount Vernon United Methodist Church v. Harris County, Texas, et al

Appellate case number:   01-18-01114-CV

Trial court case number: 2014-29708

Trial court:             152nd District Court of Harris County

       Appellant’s motion en banc reconsideration is DENIED. See TEX. R. APP. P. 49.3. Any
pending matters are dismissed as moot.


Judge’s signature:       /s/ Russell Lloyd
                         Acting for the Court

En banc panel consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, and Countiss.


Date: __February 20, 2020____